Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2016

                                      No. 04-16-00259-CV

                    IN THE INTEREST OF A.P., ET AL., CHILDREN,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01950
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER

        Appellee’s second motion for extension of time to file the appellee’s brief is granted. We
order the appellee’s brief due September 26, 2016. The appellee is advised that if the brief not
timely filed, the court may set the appeal for submission without an appellee’s brief and without
further notice.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court